Exhibit 10.71

 

 

 

 

 

Human Resources Department

 

[g2017022812124591415666.jpg]

 

 

 

March 1, 2016

Cathy Freeman

Re: Bonus

Dear Cathy:

On behalf of FTI, we would like to thank you for your continued contributions to
our success.

In appreciation of your hard work, high performance and efforts in stepping into
the interim Chief Financial Officer role as well as the anticipated work
associated with the transition of responsibilities to the new Chief Financial
Officer, we are pleased to offer you a bonus of $200,000. This bonus will be
paid to you no later than December 31,2016, provided that you are still an
employee in good standing on the payment date. In the event that prior to
December 31, 2016, you are terminated “without cause”, as defined in your offer
letter dated April 1, 2011, and contingent upon execution of a release, you will
receive this bonus within 10 days of your termination date.

This bonus is in addition to any Discretionary Incentive Program (DIP) bonus
that you may be eligible for and that may be awarded to you during the normal
compensation review process.

In addition, effective April 1, 2016, your base salary will increase to $475,000
per year, which will be paid in bi-weekly increments of $18,269.23, minus taxes
and withholdings.

You will also be eligible for an Annual Discretionary Bonus targeted at 65% of
your base salary. The discretionary bonus is paid to active employees no later
than March 15, and is based on individual, department area, and overall
performance.

All other terms and conditions of your employment remain in effect.

It is understood that the nature of this employment relationship continues to be
“at will”, meaning that employment may be terminated by either party for any
reason at any time, with or without cause.

Please indicate your acknowledgement of this change by signing below and
returning to my attention as soon as possible

Sincerely,

[g2017022812124592015667.jpg]

Holly Paul

Chief Human Resources Officer

ACKNOWLEDGED:

 

/s/ Cathy Freeman

Cathy Freeman

Enclosures

 

909 Commerce Road | Annapolis, MD

410-224-1477 telephone | 410.224.9740 fax | fticonsulting.com